Citation Nr: 9901468	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.

3.  Entitlement to service connection for residuals of 
frostbite injuries to the hands and feet.

4.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1955.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a January 1998 rating 
decision from the Atlanta, Georgia, Regional Office (RO).  
That determination, in pertinent part, held that new and 
material evidence had not been received to reopen the 
veterans claim for service connection for headaches.  That 
determination also denied service connection for residuals of 
a back injury, residuals of frostbite injuries to the hands 
and feet and residuals of a head injury.  The veteran 
perfected a timely appeal to all of the issues.

The veteran was afforded a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in 
September 1998.  The member of the Board who held the hearing 
is making the decision in this case and is the signatory to 
this decision.


REMAND

A review of the January 1998 rating action and the July 1998 
statement of the case reflects that the ROs denial of a 
petition to reopen a claim for service connection headaches 
was based in part on the following: there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  This is the standard for determining 
new and material evidence as set forth by the United States 
Court Of Veterans Appeals (Court) in Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (hereinafter the Federal Circuit) set 
forth new guidance regarding the adjudication of claims for 
service connection based on the submission of new and 
material evidence.  In the case of Hodge v. West, No. 98-
7017 (Fed. Cir. Sept. 16, 1998), the Federal Circuit held 
that in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Veterans Appeals (the Court) 
impermissibly ignored the definition of material evidence 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
so significant that it must be considered in order to 
fairly decide the merits of the claim.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.

Additionally, it is significant to note that the issue of 
entitlement to service connection for residuals of a back 
injury was previously denied by an unappealed rating decision 
of November 1977.  It appears that the RO conducted a de novo 
review of the evidence rather than perform the appropriate 
"two-step" analysis as required by the United States Court of 
Veterans Appeals (Court) in Manio v. Derwinski, 1 Vet.App. 
140, 145 (1991).  This analysis requires a determination of 
(1) whether new and material  evidence has been submitted to 
reopen a claim, and if so, (2) whether the claim should be 
granted.  Id.  Even if the RO reopens the claim, the 
statement of the case must address both steps of the 
analysis, and cite the pertinent law and  regulations 
regarding both steps.  However, in this claim, the 
development has not addressed the matter of this prior final 
denial.  Since new and material evidence is required to 
reopen the claim, the veteran must be notified of that legal 
requirement, and the failure to do so is potentially 
prejudicial to his claim.  Bernard v. Brown, 4 Vet.App. 384  
(1993).  Consequently, the procedural deficiencies in this 
case must be resolved prior to an appellate decision.

Further, according to report of a VA examination conducted in 
April 1998, the examiner concluded that the veterans skin 
was entirely normal and that there was no skin 
discolorations, skin changes or complaints of pain to the 
hands and feet from the veteran.  However, in a medical 
statement from B. L. Murray, M.D., dated in September 1998, 
the private physician noted that veteran reported complaints 
of much pain in both thumbs and feet, especially in cool 
temperatures and that he had a marked intolerance to cold.  
The examination showed discoloration of the dorsum of the 
feet.  The private physician concluded that the veteran had a 
diagnosis of definite neuropathy of both feet with 
considerable arthritis and arthralgia and that the veterans 
condition, if not caused by the cold injury incurred, had 
certainly been aggravated and made worse by the frostbite.  
The Board is of the opinion that a contemporaneous 
examination should be conducted by a specialist in peripheral 
vascular diseases.

Moreover, in an Appeal to the Board (VA Form 9) received in 
July 1998, the veteran contends that he has residuals of a 
head injury as a result of active service.  He reported that 
he was involved in an automobile accident while stationed in 
Fort Belvoir, Virginia, in 1949 and that he sustained a head 
injury.  He stated that he was unconscious for several hours 
and that he was hospitalized for 30 days or more.  He 
indicated that he was diagnosed with a fractured skull and 
other head injuries.  The veteran also contends that he has 
suffered from headaches since the time of his automobile 
accident.  During his hearing before the Board he indicated 
that this hospitalization occurred in 1950.  

The service medical records have not been furnished by the 
appropriate service department and apparently were destroyed 
during a fire at the National Personnel Records Center in St. 
Louis, Missouri.  The National Personnel Records Center 
(NPRC) in August 1977 and an October 1977 indicated that they 
were unable to locate the service medical records.  In 
response to a request by the RO, the NPRC in July 1997 
referenced their response in October 1997.  There is no 
indication the NPRC conducted a search of sick call and 
morning reports and/or the hospital admission cards, Office 
of the Surgeon General, Department of the Army.  The Board 
recognizes that there is a heightened obligation to assist 
the veteran in the development of his claims.  OHare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claims.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).  The veteran should also be 
informed that the type of evidence 
particularly helpful to his claims would 
be in the form of medical opinion 
relating his current disabilities to his 
period of service, with any expressed 
opinion being sufficiently informed as to 
be based on a review of clinically 
documented history. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain any private and VA 
medical records, regarding treatment for 
the disabilities in issue since the 
veterans release from active duty.  The 
veteran should also be requested to 
furnish the dates, locations, and the 
units he was assigned to when he received 
treatment for the disabilities in issue 
during his period of active duty, to 
include his hospitalization for the head 
injury that he sustained after an 
automobile accident while stationed in 
Fort Belvoir, Virginia, in 1949 or in 
1950.  The RO is requested to obtain any 
records, which are not on file.

3.  Thereafter, the RO should request the 
NPRC to conduct a search for any 
additional service medical records, to 
include sick call and morning reports for 
the time periods in question and, if 
appropriate, hospital admission cards, 
Office of the Surgeon General, Department 
of the Army, relative to the veterans 
hospitalization at Ft. Belvoir.

4.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature, severity, and etiology of any 
organic disabilities involving the brain, 
to include headaches.  It is requested 
that the examiner obtain a detailed 
history regarding the inservice 
automobile accident.  The claims folder 
and a copy of this Remand are to be 
furnished to the examiners prior to the 
examinations.  In addition to x-rays, all 
tests and any specialized examination 
deemed necessary should be performed.  
Thereafter, and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that there are current 
findings which support the veterans 
history of a head injury, reported as a 
fractured skull, during service?  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  A VA examination should be conducted 
by a board of two peripheral vascular 
specialists in order to determine the 
nature, severity and etiology of any 
residuals of frostbite and prolonged cold 
exposure.  The claims folder and a copy 
of this Remand are to be furnished to the 
examiners prior to the examinations.  All 
testing and any specialized examinations 
deemed necessary should be performed.  
Thereafter, in conjunction with a review 
of the claims folder, it is requested 
that the examiners correlate their 
findings and render an opinion as to 
whether it is least as likely as not that 
any current disability of the hands and 
feet is related to or a manifestation of 
frostbite of the hands and feet and/or 
long term exposure to cold during the 
veterans period of active service?  The 
examiners attention is directed to the 
September 1998 report from Lamar Murray, 
M.D.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

6.  Thereafter RO should readujudicate 
the issues in appellate status to include 
as determination as to whether the 
veteran was engaged in combat pursuant to 
38 U.S.C.A. § 1154 (West 1991) regarding 
his claimed for frostbite and a back 
disability.  The RO adjudicate of service 
connection for a back disability based on 
whether new and material evidence has 
been received to reopen this claim.  The 
RO must also the holding in Hodge, supra, 
regarding whether the evidence submitted 
is new and material so as to allow 
reopening of the previously denied claim 
according the specific criteria set forth 
under 38 C.F.R. § 3.156(a).

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
